ABSTRACT
A first also generated ,but the resource elements assigned to the known reference OFDM symbols first OFDM frame signal. The first and second OFDM frame signals are converted to signals. The first radio signal is transmitted from a first antenna and the second radio signal from a second, different antenna.










Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                          DETAILED ACTION
Claim 1 has been canceled and Claims 2-22 are allowed with the examiner's amendment as follow:

                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment was given in a telephone interview with John R. Lastova (Reg. No. 33,149) on 01/20/2021.

The Abstract has been amended as follows:

ABSTRACT
A first also generated ,but the resource elements assigned to the known reference first OFDM frame signal. The first and second OFDM frame signals are converted to signals. The first radio signal is transmitted from a first antenna and the second radio signal from a second, different antenna.


     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “multiply the second radio signal by the channel signature vectors to extract the plurality of modulated signals to generate a received second radio signal; convert the first radio signal to a first orthogonal frequency division multiplexing (OFDM) frame signal including the single modulated signal and the received second radio signal to second OFDM frame signals including the extracted plurality of modulated signals; and decode the first OFDM frame signal and the second OFDM frame signals including the extracted plurality of modulated signals and generate a received data sequence” with the claimed invention as a whole.
Therefore, claim 2 is allowable over the prior art of record. The same reasoning applies to claims 11 and 19 mutatis mutandis. Accordingly, claims 3-10, 12-18, and 20-22 are also allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471